Case 5:20-cv-07502-BLF Document 14-14 Filed 10/27/20 Page 1 of 2




                EXHIBIT N
                                             Case 5:20-cv-07502-BLF Document 14-14 Filed 10/27/20 Page 2 of 2

ALERT:    Click here for the Commerce Committee’s COVID-19 oversight e orts. (https://www.commerce.senate.gov/2020/6/click-here-for-the-commerce-committee-s- 
          covid-19-oversight-e orts)

                               Press Releases (https://www.commerce.senate.gov/pressreleases)

     Committee to Hold Hearing with Big Tech CEOs on Section 230
     (https://www.commerce.senate.gov/2020/10/committee-to-hold-hearing-with-big-tech-
     ceos-on-section-230)
     October 16, 2020
     WASHINGTON – U.S. Sen. Roger Wicker, R-Miss., chairman of the Committee on Commerce, Science, and Transportation, will convene a hearing titled, “Does Section 230’s Sweeping
     Immunity Enable Big Tech Bad Behavior?,”at 10:00 a.m. on Wednesday, October 28. The hearing will examine whether Section 230 of the Communications Decency Act has outlived its
     usefulness in today’s digital age. It will also examine legislative proposals to modernize the decades-old law, increase transparency and accountability among big technology companies for
     their content moderation practices, and explore the impact of large ad-tech platforms on local journalism and consumer privacy. The hearing will provide an opportunity to discuss the
     unintended consequences of Section 230’s liability shield and how best to preserve the internet as a forum for open discourse.
     Witnesses:
          Mr. Jack Dorsey, Chief Executive O cer, Twitter
          Mr. Sundar Pichai, Chief Executive O cer, Alphabet Inc., Google
          Mr. Mark Zuckerberg, Chief Executive O cer, Facebook
     Hearing Details:
     Wednesday, October 28, 2020
     10:00 a.m.
     Full Committee Hearing
     This hearing will take place in the Dirksen Senate O ce Building G50. Witness testimony, opening statements, and a live video of the hearing will be available on www.commerce.senate.gov
     (https://na01.safelinks.protection.outlook.com/?
     url=http%3A%2F%2Fwww.commerce.senate.gov&data=02%7C01%7Cpaul.kirby%40wolterskluwer.com%7C2b5ec5918bfa4d954e3c08d62e1912ee%7C8ac76c91e7f141ffa89c3553b2da2c17%7C1%7C0
     In order to maintain physical distancing as advised by the O ce of the Attending Physician, seating for credentialed press will be limited throughout the course of the hearing. Due to current
     limited access to the Capitol complex, the general public is encouraged to view this hearing via the live stream.
     *Note: All witnesses will participate remotely.

     https://www.commerce.senate.gov/2020/10/committee-to-hold-hearing-with-big-tech-ceos-on-section-230 (https://www.commerce.senate.gov/2020/10/committee-to-hold-hearing-with-big-
     tech-ceos-on-section-230)
